 
 
IV 
110th CONGRESS 
1st Session 
S. CON. RES. 58 
IN THE HOUSE OF REPRESENTATIVES 

December 6, 2007
Referred to the Committee on Foreign Affairs

CONCURRENT RESOLUTION 
Welcoming First Minister Dr. Ian Paisley and Deputy First Minister Martin McGuinness of Northern Ireland to the United States. 
 
 
Whereas on May 8, 2007, power was restored to the Assembly of Northern Ireland, opening a new chapter in the history of Northern Ireland; 
Whereas Dr. Ian Paisley became First Minister and Martin McGuinness became Deputy First Minister of Northern Ireland; 
Whereas Dr. Paisley and Mr. McGuinness have been working to solidify the peace agreement and to govern Northern Ireland effectively; and 
Whereas Dr. Paisley and Mr. McGuinness are making their first trip together to the United States: Now, therefore, be it  
 
That Congress— 
(1)welcomes First Minister Dr. Ian Paisley and Deputy First Minister Martin McGuinness of Northern Ireland to the United States; 
(2)commends Dr. Paisley and Mr. McGuinness for showing the world that it is possible to rise above decades of bitter sectarian violence to achieve peace; and 
(3)expresses hope that Northern Ireland will continue to be peaceful and stable in the future. 
 
  Passed the Senate December 4, 2007. Nancy Erickson, Secretary   
